Exhibit 10.4

 

LOGO [g98001g41j27.jpg]

 

Name:   Fld_NAME_AC   Employee ID:   Fld_EMPLID

 

    Grant Date:    expGRANT_DATE     Grant ID:    Fld_GRANT_NBR     Grant Price:
   $     fld_NAME1_AC     Amount:    0     Plan:    Fld_DESCR    
Vesting Schedule:    Fld_HTMLAREA1

Non-Qualified Stock Option

THIS GRANT AGREEMENT, as of the Grant Date noted above between Hewlett Packard
Enterprise Company, a Delaware corporation (“Company”), and the employee named
above (“Employee”), is entered into as follows:

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted a
non-qualified stock option to purchase the number of shares stated above of its
$0.01 par value voting Common Stock (“Shares”) upon the terms and conditions set
forth herein and in accordance with the terms and conditions of the Plan named
above, a copy of which can be found on the Long-term Incentives website along
with a copy of the related prospectus. The Plan and the related prospectus can
also be obtained by written or telephonic request to the Company Secretary.
Unless otherwise defined in this Grant Agreement, any capitalized terms in this
Grant Agreement shall have the meaning ascribed to such terms in the Plan.

THEREFORE, the parties agree as follows:

 

1. Grant of Stock Options.

This non-qualified Stock Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2. Grant Price.

The Grant Price is the price per Share set forth above.

 

3. Restrictions on Transfer.

This Stock Option is not transferable by the Employee otherwise than by will or
the laws of descent and distribution, and is exercisable only by the Employee
during his or her lifetime. This Stock Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his or her lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4. Vesting Schedule.

This Stock Option will vest and become exercisable according to the vesting
schedule set forth above except as otherwise provided in this Grant Agreement
and except to the extent a severance plan applicable to the Employee provides
otherwise, subject to the Employee’s compliance with the terms and conditions of
the Plan and this Grant Agreement.

 

5. Expiration Date.

This Stock Option will expire on the 8th anniversary of the Grant Date set forth
above (“Expiration Date”), unless sooner terminated or canceled in accordance
with the provisions of the Plan and this Grant Agreement. The Employee must
exercise this Stock Option, if at all, on a day the New York Stock Exchange is
open for trading and on or before the Expiration Date. The Employee shall be
solely responsible for exercising this Stock Option, if at all, prior to its
Expiration Date. The Company shall have no obligation to notify the Employee of
this Stock Option’s expiration.

 

1



--------------------------------------------------------------------------------

6. Method of Exercise.

This Stock Option, to the extent it is then vested and exercisable, may be
exercised through a broker designated by the Company or by any other method the
Committee has approved; provided, however, that no such exercise shall be with
respect to fewer than twenty-five (25) Shares or the remaining Shares covered by
the Stock Option if less than twenty-five. The exercise must be accompanied by
the payment of the full Grant Price of such Shares and any Tax-Related Items
withholding. Payment may be in cash or Shares or a combination thereof to the
extent permissible under Applicable Law, or through a broker-assisted cashless
exercise; provided, however, that any payment in Shares shall be in strict
compliance with all procedural rules established by the Committee.

 

7. Termination of Employment.

Upon termination of the Employee’s employment for any reason other than death,
retirement, in accordance with the applicable retirement policy, permanent and
total disability or Cause (as defined below), then, except as provided in
Section 17(a), all unvested Shares shall be forfeited by the Employee as of the
date of termination and he or she may exercise the Stock Option, to the extent
that it is then vested, within three months after the date of the Employee’s
termination (but in no event later than the Expiration Date), except to the
extent a severance plan applicable to the Employee provides otherwise.

 

8. Death of Employee.

Notwithstanding the provisions of Section 4 of this Grant Agreement, in the
event of the Employee’s death this Stock Option shall vest in full and the
Employee’s legal representative or designated beneficiary shall have the right
to exercise all or a portion of the Employee’s rights under this Grant Agreement
within one year after the death of the Employee, and shall be bound by the
provisions of the Plan. In all cases, however, this Stock Option will expire no
later than the Expiration Date.

 

9. Disability or Retirement of the Employee.

Notwithstanding the provisions of Section 4 of this Grant Agreement, in the
event of the Employee’s termination due to retirement in accordance with the
applicable retirement policy, or permanent and total disability this Stock
Option shall vest in full and the Employee may exercise his or her rights under
this Grant Agreement within three years from the date of termination. In all
cases, however, this Stock Option will expire no later than the Expiration Date.
The Company’s obligation to vest the Stock Option under this Section is subject
to the condition that the Employee shall have executed a current Agreement
Regarding Confidential Information and Proprietary Developments (“ARCIPD”) that
is satisfactory to the Company, and shall not engage in any conduct that creates
a conflict of interest in the opinion of the Company.

 

10. Termination for Cause.

Upon termination of the Employee’s employment for Cause, then, except as
provided in Section 17(a), all unvested Shares shall be forfeited by the
Employee and he or she may exercise the Stock Option, to the extent that it is
then vested, before the New York Stock Exchange closes on the date of the
Employee’s termination, except to the extent a severance plan applicable to the
Employee provides otherwise. “Cause” shall mean the Employee’s material neglect
(other than as a result of illness or disability) of his or her duties or
responsibilities to the Company or conduct (including action or failure to act)
that is not in the best interest of, or is injurious to, the Company, each as
determined in the sole discretion of the Executive Vice President of Human
Resources or his or her delegate.

 

11. Taxes.

  (a) The Employee shall be liable for any and all taxes, including income tax,
social insurance, payroll tax, payment on account, employer taxes, or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable or otherwise recoverable from the Employee (such as fringe
benefit tax) by the Company and/or the Employee’s employer (the “Employer”)
whether incurred at grant, vesting, exercise, sale, prior to vesting or at any
other time (“Tax-Related Items”). In the event that the Company or the Employer
is required, allowed or permitted to withhold taxes as a result of the grant,
vesting or exercise of the Stock Options, or subsequent sale of Shares acquired
pursuant to such Stock Options, the Employee shall make a cash payment or make
adequate arrangements satisfactory to the Company and/or the Employer to
withhold such taxes from Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer at the election of the Company, in
its sole discretion, or, if permissible under Applicable Law, the Company may
sell or arrange for the sale of Shares that Employee acquires as necessary to
cover all applicable required withholding Tax-Related Items that are legally
recoverable from the Employee at the time of the tax withholding event, unless
the Company, in its sole discretion, has established alternative procedures for
such payment. To the extent that any payment of cash or alternative procedure
for such payment is insufficient, the Employee authorizes the Company, its
Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct from the Employee’s compensation all Tax-Related Items. The Employee
agrees to pay any Tax-Related Items that cannot be satisfied from wages or other
cash compensation, to the extent permitted by Applicable Law.

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

 

  (b)

Regardless of any action the Company or the Employer takes with respect to any
or all Tax-Related Items, the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains the Employee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Stock Options, including,
but not limited to, the grant, vesting, exercise or settlement of the Stock
Options, the subsequent issuance of Shares and/or cash upon settlement of such
Stock Options or the subsequent sale of any Shares acquired pursuant to such
Stock Options and receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms or any aspect of this grant of Stock
Options to reduce or eliminate the Employee’s liability for Tax-Related Items or
to achieve any particular tax result. Further, if the Employee has become
subject to tax in more than one jurisdiction, the Employee acknowledges that the
Company and/or the Employer (or former employer,

 

2



--------------------------------------------------------------------------------

  as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. The Employee shall pay the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Employee’s participation in the
Plan or the Employee’s receipt, vesting or exercise of Stock Options or
subsequent sale of the Shares acquired on exercise, or at any other time, that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the benefit described herein if the Employee fails to comply with the
Employee’s obligations in connection with the Tax-Related Items.

 

  (c) In accepting the Stock Option, the Employee consents and agrees that in
the event the Stock Option becomes subject to an Employer tax that is legally
permitted to be recovered from the Employee, as may be determined by the Company
and/or the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the Stock Option. Further, by accepting the Stock Option, the Employee agrees
that the Company and/or the Employer may collect any such taxes from the
Employee by any of the means set forth in this Section 11. The Employee further
agrees to execute any other consents or elections required to accomplish the
above promptly upon request of the Company.

 

12. Acknowledgement and Waiver.

By accepting this Stock Option, the Employee acknowledges, understands and
agrees that:

 

  (a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

 

  (b) the grant of Stock Options is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Options, or
benefits in lieu of Stock Options, even if Stock Options have been granted
repeatedly in the past;

 

  (c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

 

  (d) the Employee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Employee’s employment relationship at any time and
it is expressly agreed and understood that employment is terminable at the will
of either party, insofar as permitted by Applicable Law;

 

  (e) the Employee is participating voluntarily in the Plan;

 

  (f) Stock Options and their resulting benefits are not intended to replace any
pension rights or compensation;

 

  (g) Stock Options and their resulting benefits are not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments insofar as permitted by Applicable Law and
in no event should be considered as compensation for, or relating in any way to,
past services for the Company, the Employer or any Subsidiary or Affiliate;

 

  (h) unless otherwise agreed with the Company, the Stock Options and the Shares
subject to the Stock Options, and the income and value of same, are not granted
as consideration for, or in connection with, the service the Employee may
provide as a director of any Subsidiary or Affiliate;

 

  (i) this grant of Stock Options will not be interpreted to form an employment
contract or relationship with the Company, and furthermore, this Stock Option
will not be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate;

 

  (j) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

 

  (k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Options resulting from termination of Employee’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and in consideration of the grant of the
Stock Options to which the Employee is otherwise not entitled, the Employee
irrevocably agrees never to institute any claim against the Company or the
Employer and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and to have agreed to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;

 

  (l) notwithstanding any terms or conditions of the Plan to the contrary, in
the event of termination of the Employee’s employment (whether or not in breach
of local labor laws), the Employee’s right to exercise or otherwise to receive
benefits under this Grant Agreement after termination of employment, if any,
will be measured by the date of termination of Employee’s active employment and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when the Employee is no longer actively employed for purposes of the
Stock Options;

 

  (m) neither the Company, the Employer, nor any Subsidiary or Affiliate will be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States dollar that may affect the value of the Stock
Options or any amounts due to the Employee pursuant to the settlement of the
Stock Options or the subsequent sale of any Shares acquired upon settlement; and

 

3



--------------------------------------------------------------------------------

  (n) if the Company determines that the Employee has engaged in misconduct
prohibited by Applicable Law or any applicable policy of the Company, as in
effect from time to time, or the Company is required to make recovery from the
Employee under Applicable Law or a Company policy adopted to comply with
applicable legal requirements, then the Company may, in its sole discretion, to
the extent it determines appropriate and to the extent permitted under
Applicable Law, (a) recover from the Employee the proceeds from Stock Options
exercised up to three years prior to the Employee’s termination of employment or
any time thereafter, (b) cancel the Employee’s outstanding Stock Options whether
or not vested, and (c) take any other action required or permitted by Applicable
Law.

 

13. Data Privacy Consent.

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Grant Agreement and any other materials by and among, as
applicable, the Company, its Affiliates, its Subsidiaries and the Employer for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to Shares granted, canceled, purchased,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”) for
the exclusive purpose of implementing, managing and administering the Plan. The
Employee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Employee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Employee’s country.

The Employee understands that he or she is providing the consents herein on a
purely voluntary basis. If the Employee does not consent, or if he or she later
seeks to revoke the consent, the Employee’s employment status or service and
career with the Employer will not be adversely affected. The only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant the Employee Stock Options or other equity awards or administer or
maintain such awards. Therefore, the Employee understands that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.

The Company is committed to protecting the privacy of the Data in connection
with participation in the Plan. By contract with both the Company’s Affiliates
and with the Company’s vendors, the people and companies that have access to the
Data are bound to handle such Data in a manner consistent with the Company’s
Privacy Policy and Applicable Law. The Company also performs due diligence and
audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

14. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

15. Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company’s website at [www.hpe.com]. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

16. Additional Eligibility Requirements Permitted.

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire exercise period. If such separate documents are
required by the Company and the Employee does not accept them within 75 days of
the Grant Date set forth above or such other date as of which the Company shall
require in its discretion, this Stock Option shall be canceled and the Employee
shall have no further rights under this Grant Agreement.

 

17. Miscellaneous.

  (a)

The Plan is incorporated herein by reference. The Plan and this Grant Agreement,
including the Appendix, constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Employee with respect to the
subject matter hereof, other than the terms of any severance plan applicable to
the Employee that provides more favorable vesting or extended post-termination
exercise periods, and may not be modified adversely to the Employee’s interest
except by means of a writing signed by the Company and the Employee.
Notwithstanding the foregoing, nothing in the Plan or this Grant Agreement shall
affect the validity or

 

4



--------------------------------------------------------------------------------

  interpretation of any duly authorized written agreement between the Company
and the Employee under which an award properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to the Employee. This
Grant Agreement is governed by the laws of the state of Delaware without regard
to its conflict of law provisions.

 

  (b) If the Employee has received this or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  (c) The provisions of this Grant Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

  (d) Notwithstanding Section 17(c), the Company’s obligations under this Grant
Agreement and the Employee’s agreement to the terms of an arbitration agreement
and/or an ARCIPD, if any, are mutually dependent. In the event that the Employee
breaches the arbitration agreement or the Employee’s ARCIPD is breached or found
not to be binding upon the Employee for any reason by a court of law, then the
Company will have no further obligation or duty to perform under the Plan or
this Grant Agreement.

 

  (e) Depending on his or her country, the Employee may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares (e.g., Stock Options)
under the Plan during such times as the Employee is considered to have “inside
information” regarding the Company (as defined by the laws in the Employee’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Employee is responsible for ensuring compliance with
any applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.

 

  (f) Notwithstanding any provisions in this Grant Agreement, the grant of the
Stock Options shall be subject to any special terms and conditions set forth in
the Appendix to this Grant Agreement for the Employee’s country. Moreover, if
the Employee relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Employee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Grant
Agreement.

 

  (g) The Company reserves the right to impose other requirements on the
Employee’s participation in the Plan, on the Stock Options and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

  (h) A waiver by the Company of a breach of any provision of this Grant
Agreement shall not operate or be construed as a waiver of any other provision
of this Grant Agreement, or of any subsequent breach by the Employee or any
other employee participating in the Plan.

 

  (i) The Company shall not be required to treat as owner of Stock Options, or
to provide any associated benefits hereunder, any transferee to whom such Stock
Options or benefits shall have been transferred in violation of any of the
provisions of this Grant Agreement.

 

  (j) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

  (k) All rights granted and/or Shares issued under this Grant Agreement are
subject to claw back under the Company policy as in effect from time to time.

 

  (l) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at his address
then on file with the Company.

HEWLETT PACKARD ENTERPRISE COMPANY

Meg Whitman

CEO and President

Alan May

Executive Vice President, Human Resources

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

Important Note: Your grant is subject to the terms and conditions of this Grant
Agreement and to the Company obtaining all necessary government approvals. If
you have questions regarding your grant, please discuss them with your manager.

 

5